Exhibit 10.1
EXECUTION COPY     
General Maritime Corporation
299 Park Avenue, Second Floor
New York, New York 10171
October 24, 2008     
Peter C. Georgiopoulos
47 Charles Street
New York, New York 10014
Dear Peter:
     Reference is hereby made to that certain letter agreement, dated April 5,
2005 (the “Employment Letter Agreement”), between you and General Maritime
Corporation, a Marshall Islands corporation (“Historic General Maritime”). As
you know, Historic General Maritime has entered into an Agreement and Plan of
Merger and Amalgamation, dated as of August 5, 2008 (as amended from time to
time, the “Merger Agreement”), with Arlington Tankers Ltd., Galileo Holding
Corporation, Archer Amalgamation Limited and Galileo Merger Corporation (“Merger
Sub”). Pursuant to the Merger Agreement, among other things, subject to the
terms and conditions thereof, Merger Sub will merge with and into Historic
General Maritime, with Historic General Maritime continuing as the surviving
corporation and a wholly-owned subsidiary of Galileo Holding Corporation, with
Galileo Holding Corporation to be renamed “General Maritime Corporation” (which
we refer to herein as “New General Maritime” or the “Company”). New General
Maritime will continue to be a Marshall Islands corporation with its principal
place of business in New York, New York.
     The Company desires to retain you in the capacity of Chairman of the Board
of Directors of the Company (the “Board of Directors”), and you desire to be so
retained by the Company, upon the terms and conditions set forth in this letter
agreement (this “Agreement”). Therefore, the Company and you are entering into
this Agreement to be effective as of the date on which the effective time of the
transactions contemplated by the Merger Agreement (collectively, the “Merger”)
occurs (the “Effective Date”), and contingent upon and subject to the
consummation of the Merger. Contingent upon and subject to the consummation of
the Merger, the Employment Letter Agreement shall be terminated as described
herein upon the Effective Date, and thereafter the Company shall make the
payments to you described herein.
     As used in this Agreement, the term “GenMar Group” means and includes the
Company and each of its subsidiaries and affiliates from time to time. For
purposes of this Agreement, an “affiliate” of a person or other entity shall
mean a person or other entity that directly or indirectly controls, is
controlled by, or is under common control with the person or other entity
specified.
     Accordingly, in consideration of the mutual covenants hereinafter set forth
and intending to be legally bound, the Company and you hereby agree as follows:

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 2
     1. Agreement to Serve; Effect of this Agreement.
          (a) You hereby agree to serve as Chairman of the Board of Directors
from the Effective Date until the third (3rd) anniversary of the Effective Date
(the “Expiration Date”), or such earlier time as the Board of Directors or its
Nominating and Corporate Governance Committee declines to nominate you to such
position or the shareholders of the Company either decline to re-elect you to
the Board of Directors or remove you from the Board of Directors (such period,
the “Term”). You will exercise your powers and discharge your duties as a
director of the Company in accordance with applicable Marshall Islands law.
          (b) Upon the Effective Date, and contingent upon and subject to the
consummation of the Merger, the Employment Letter Agreement shall be terminated
and superseded by this Agreement. The parties hereto agree that the termination
of the Employment Letter Agreement shall not be construed or considered an early
termination of said Employment Letter Agreement, and you hereby specifically
waive any and all right and entitlement to any termination payment or benefit
provided for under the Employment Letter Agreement, except as specifically
provided in Section 3 hereof.
          (c) In the event that the Merger has not been consummated by March 31,
2009 or the Merger Agreement is terminated in accordance with its terms, this
Agreement shall be null and void and of no force or effect, and the Employment
Letter Agreement (as well as the Existing Registration Rights Agreement (as
defined below) and the existing Grant Agreements (as defined below)) shall
continue in full force and effect in accordance with the terms thereof.
     2. Position; Duties.
          (a) During the Term, you will hold the title and office, and serve in
the position of, Chairman of the Board of Directors, with such duties and
authority as provided in the Amended and Restated By-laws of the Company (as
amended from time to time). You shall report directly to the Board of Directors
and, in addition to the foregoing, shall assist and advise the Company with
respect to strategic and transactional matters and shall perform such other
specific duties and services (including service as a director or equivalent
position of any subsidiary or affiliate of the Company, without additional
compensation) as the Board of Directors shall reasonably request consistent with
your position. You shall not be an employee of the Company or any of its
subsidiaries, and any services you provide to the Company shall be provided
solely in your capacity as Chairman of the Board of Directors.
          (b) During the Term, you shall not take personal advantage of any
business opportunity relating to the operation of tankers transporting crude oil
or other petroleum products anywhere in the world if such opportunity is or
reasonably could become competitive with the business of the Company or any
natural expansion of the business of the Company within the tanker industry at
the time of such opportunity, or a business that the Company is actively
contemplating entering at such time. You further agree to disclose in writing
all such opportunities and the material facts attendant thereto, to the Board of
Directors for consideration by the Company. If within ten (10) business days of
your disclosing such business opportunities to the Board of Directors, the Board
of Directors fails to adopt a resolution (and to provide a

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 3
copy of same to you) that it may pursue such business opportunity, the Company
will be deemed to have declined to pursue such opportunity, in which event you
shall be free to pursue it. You shall be at liberty to take personal advantage
of any other business opportunities, whether or not such opportunities arise
during the performance of your services hereunder and whether or not such
opportunities could reasonably be expected to be business opportunities that the
Company might pursue.
     3. Certain Payments. Contingent upon and subject to the occurrence of the
Effective Date and the consummation of the Merger:
          (a) The Company shall make the following payments to you, in lieu of
any further Company obligations to you under Sections 3 and 5 of the Employment
Letter Agreement:
               (i) A payment in the amount of Twenty-Two Million Dollars
($22,000,000) in cash by wire transfer of immediately available funds, to the
account designated by you in a written notice to the Company prior to the date
of such payment, shall be made on July 1, 2009;
               (ii) A payment in the amount of Eight Million Dollars
($8,000,000) in cash, to be paid by the Company on January 2, 2009, by wire
transfer of immediately available funds to the account designated by you in a
written notice to the Company prior to the date of such payment, which payment
shall be in lieu of any annual bonus for 2008 pursuant to Section 3(b) of the
Employment Letter Agreement; and
               (iii) A payment equal to the sum of (A) the amount of any
expenses incurred through the Effective Date required to be reimbursed under
Section 3(d) of the Employment Letter Agreement, plus (B) the amount of your
accrued but unpaid Base Salary (as defined in Section 3(a) of the Employment
Letter Agreement) through the Effective Date, as provided in Section 3(a) of the
Employment Letter Agreement.
          (b) You shall be entitled to any other payments, entitlements and
benefits, if any, in accordance with applicable plans, programs, arrangements
of, or any agreement, including the Employment Letter Agreement, with, Historic
General Maritime or any other member of the GenMar Group.
          (c) The aggregate amount of the outstanding loan made by Historic
General Maritime to you shall become due and payable as of the Effective Date.
          (d) Each of the restricted stock grant agreements between you and
Historic General Maritime listed below (collectively, as they may be amended
from time to time, the “Grant Agreements”) shall be amended to delete therefrom
Section 16 (“Excise Tax”) thereof in its entirety, with no further action
required by you, Historic General Maritime or the Company, with each such
amendment to be effective as of the Effective Date:
               (i) Restricted Stock Grant Agreement, dated November 26, 2002;

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 4
               (ii) Restricted Stock Grant Agreement, dated February 9, 2005;
               (iii) Restricted Stock Grant Agreement, dated April 6, 2005;
               (iv) Restricted Stock Grant Agreement, dated December 21, 2005;
               (v) Restricted Stock Grant Agreement, dated December 18, 2006;
               (vi) Restricted Stock Grant Agreement, dated April 2, 2007; and
               (vii) Restricted Stock Grant Agreement, dated December 21, 2007.
     4. Compensation; Perquisites and Benefits.
          (a) For your service as Chairman of the Board of Directors, you shall
be eligible to receive the annual fee paid to the other non-employee members of
the Board of Directors and an additional fee for your services as Chairman in
the amount of $30,000 per year (such fees, the “Annual Fee”). The Annual Fee
shall be paid to you in accordance with the Company’s standard practice.
          (b) You will be eligible to receive additional payments (whether cash,
stock awards, option grants, or otherwise) in the discretion of the Board of
Directors or an appropriate committee thereof.
          (c) During the Term, to the extent permitted by the applicable
insurance company, you will be eligible to participate in the Company’s health
care benefits at the same contribution level as active executives of the Company
(but you recognize that you may have different tax results).
          (d) The Company will reimburse you, in accordance with its standard
policies from time to time in effect, for such reasonable and necessary
out-of-pocket business expenses as may be incurred by you during the Term in the
performance of your duties and responsibilities for any member of the GenMar
Group. You will provide documentation of such expenses as reasonably required
under standard Company policies from time to time. The Company will also
reimburse you for the legal and other advisor fees incurred by you relating to
the negotiation and drafting of this Agreement as a replacement of the
Employment Letter Agreement, up to a maximum of $20,000.
          (e) The Company will reimburse you for the fee you paid in connection
with the filing you made under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976 and the rules and regulations thereunder in connection with the Merger.
          (f) That certain Registration Rights Agreement, dated as of June 12,
2001, by and between you and Historic General Maritime (the “Existing
Registration Rights Agreement”) shall terminate effective as of the Effective
Date. You and the Company shall enter into a new registration rights agreement,
in form and substance reasonably satisfactory to you and the Company, to be
effective as of the Effective Date.

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 5
     5. Compensation, Benefits and Entitlements upon Expiration or Termination
of Services Hereunder. On the Expiration Date, or in the event your services
hereunder are terminated prior to the Expiration Date as provided in Section 1
hereof, you shall be entitled only to: (a) any expenses required to be
reimbursed under Section 4(d) hereof and incurred through the Expiration Date,
or the date on which your services hereunder are so terminated (the “Termination
Date”), as the case may be; (b) any unpaid and owing Annual Fee in accordance
with the Company’s standard practice; (c) any existing post-termination
Restricted Stock (as defined in the Grant Agreements) rights (if any) that you
have under the Grant Agreements referred to above or under any subsequent grant
agreements, as well as any then-existing post-termination rights under any other
stock-based awards then existing; (d) any accrued amounts payable under
Section 4(b)-(e) above; (e) any liability insurance and indemnification coverage
rights that you have under Section 12 below; (f) the unpaid portion of any
amounts required to be paid under Section 3(a) hereof, but not yet paid; (g) any
post-termination rights (if any) applicable under Section 3(b) hereof; and
(h) any COBRA-related rights to health care benefit coverage continuation that
may then apply under applicable law.
     6. Reduction in Benefits. Unless you and the Company agree otherwise in
writing, in the event that you would incur an Excise Tax on any payments or
benefits under this Agreement, any of your Restricted Stock or any other payment
or benefit from the GenMar Group (collectively, “Benefits”) as a result of any
transaction (a “Transaction”) described in Section 280G(b)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), such Benefits shall not
exceed the greater of (i) the maximum amount that would be payable to you
without the imposition of any Excise Tax with respect to such Benefits, or
(ii) the amount that yields you the greatest after-tax amount of Benefits after
taking into account any Excise Tax imposed on you, whether due to such Benefits
or otherwise, with any such reduction being applied to the payments under the
Grant Agreements in the order set forth in Section 3(d) hereof. For purposes of
this Agreement, the term “Excise Tax” means the tax imposed by Section 4999 of
the Code and any successor tax. The determination of whether your Benefits
should be reduced, and the amount of any such reduction, shall be made by
independent counsel selected by you and reasonably acceptable to the Company
(“Independent Counsel”). For purposes of such determination, (x) the total
amount of Benefits received by you as a result of a Transaction shall be treated
as “parachute payments” within the meaning of Section 280G(b)(2) of the Code,
and all “excess parachute payments” within the meaning of Section 280G(b)(1) of
the Code shall be treated as subject to the Excise Tax, except to the extent
that, in the opinion of Independent Counsel, a Benefit (in whole or in part)
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code and the Treasury Regulations under Section 280G
of the Code (the “Regulations”), or such “excess parachute payments” (in whole
or in part) are not subject to the Excise Tax; (y) the amount of the Benefits
that shall be treated as subject to the Excise Tax shall be equal to the lesser
of (A) the total amount of such Benefits and (B) the amount of “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code (after applying
clause (x) hereof); and (z) the value of any noncash benefits or any deferred
payment or benefit shall be determined by Independent Counsel in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code. All fees and expenses
of Independent Counsel shall be borne by the Company. The parties agree the
Merger shall not itself constitute a Transaction for purposes of any
compensation and benefits payable to you. In no event shall

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 6
you have any rights to a gross-up as a result of any amounts due from you
pursuant to Section 4999 of the Code.
     7. Confidential Information.
          (a) The GenMar Group owns and has developed and compiled, and will
own, develop and compile, certain techniques, information, and materials
tangible or intangible, relating to itself, its customers, suppliers and others,
which are secret, proprietary and confidential, and which have great value to
its business (referred to in this Agreement, collectively, as “Confidential
Information”). Confidential Information shall not in any event include
information which (i) was generally known or generally available to the public
or within the relevant trade or industry prior to its disclosure to you by the
Company or (ii) becomes generally known or generally available to the public or
within the relevant trade or industry subsequent to disclosure to you other than
due to your violation of this Section 7. Confidential information includes, but
is not limited to, information contained in manuals, documents, computer
programs, compilations of technical, financial, legal or other data,
specifications, designs, business or marketing plans, forecasts, financial
information, work in progress, and other technical or business information which
is confidential and proprietary information of the Company or any other member
of the GenMar Group.
          (b) You acknowledge and agree that (i) in the performance of your
duties hereunder you will generate or develop, and the GenMar Group otherwise
will from time to time disclose to you and entrust you with, Confidential
Information, and (ii) in the performance of your duties under the Employment
Letter Agreement the GenMar Group did disclose to you and entrust you with
Confidential Information. You also acknowledge and agree that the unauthorized
disclosure of Confidential Information obtained by you during the performance of
your duties hereunder or under the Employment Letter Agreement, among other
things, may be prejudicial to the GenMar Group’s interests and an improper
disclosure of trade secrets. Unless the Company otherwise consents, you agree
that during the Term hereunder and for three (3) years thereafter, you shall
not, except as otherwise provided herein, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any corporation,
partnership, individual or other third party, in all cases unrelated to the
GenMar Group, other than in the ordinary course of performing your duties
hereunder, any Confidential Information obtained by you during the performance
of your duties hereunder or under the Employment Letter Agreement. Anything
herein to the contrary notwithstanding, the provisions of this Section 7 shall
not apply (x) when disclosure is required by law or by any court, arbitrator, or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order you to disclose or make accessible any
information or (y) with respect to any other litigation, arbitration or
mediation involving this Agreement or any other agreement between you and the
GenMar Group, including, but not limited to, the enforcement of such agreements
(provided that in the case of clause (x), unless otherwise prohibited by law,
you provide the Company with prior notice of the contemplated disclosure and
reasonably cooperate with the Company at the Company’s expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding the above, nothing herein shall preclude you

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 7
from discussing your employment and compensation arrangements, this Agreement
and any related matters with your attorney(s) and other advisors on a
confidential basis.
          (c) Upon termination of your services hereunder, you shall not retain
or take with you any Confidential Information in any Tangible Form (defined
below), and you shall as promptly as possible deliver to the Company any
Confidential Information in a Tangible Form that you then control, as well as
all other Company property, including equipment, documents or other things, that
were issued to you or otherwise received or obtained during the performance of
your duties hereunder or under the Employment Letter Agreement that you then
control. As used herein, the term “Tangible Form” includes information or
materials in written or graphic form, on a computer disk or other medium, or
otherwise stored in or available through electronic or other form. Anything to
the contrary notwithstanding, you shall be entitled to retain (i) papers and
other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and Rolodexes, personal
files and phone books, (ii) information showing your compensation or relating to
reimbursement of expenses, (iii) information that you reasonably believe may be
needed for tax purposes, (iv) copies of this Agreement and any other documents
relating to any Company plan(s), program(s) or arrangement(s) relating to your
services hereunder, or the termination of such services, with the Company or any
other member of the GenMar Group and (v) copies of any minutes, presentation
materials and personal notes from any meeting of the Board of Directors, or any
committee thereof, while you were a member of the Board of Directors (provided
you keep such Board of Directors materials and personal notes relating to the
Board of Directors or committee meetings confidential in accordance with this
Section 7).
          (d) The provisions of this Section 7 shall survive the termination of
the Term. You further acknowledge and agree that the remedies available under
Section 10 hereof, as well as any other remedy available at law or equity, shall
be available to the Company to redress a breach by you of this Section 7.
     8. Non-solicitation.
          (a) You acknowledge and agree that (i) the services to be rendered by
you for the GenMar Group are of a special, unique, extraordinary, intellectual,
and personal character, (ii) the success and good will of the GenMar Group
reflects, to a large extent, your personal involvement and relationships,
(iii) you have and will continue to develop a personal acquaintance and
relationship with the GenMar Group’s employees and customers and (iv) your
position with the GenMar Group places you in a position of confidence and trust
with employees, clients, and business associates of GenMar Group. Consequently,
you agree that it is fair, reasonable and necessary for the protection of the
business, operations, assets and reputation of the GenMar Group that you make
the covenants contained in this Section 8 and in Section 9 hereof dealing with
certain Competitive Activities.
          (b) You agree that during your service as a director of the Company
and for a period of one (1) year thereafter, you, and any business or enterprise
that you directly or indirectly control, shall not, directly or indirectly, by
lending assistance, giving information or otherwise, without the prior consent
of the Company, solicit or induce or attempt to solicit or

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 8
induce any employee of the GenMar Group to leave the employ of the GenMar Group
to be employed by you or by an entity with which you are affiliated. For
purposes of this Section 8 and Section 9 hereof, you shall be deemed to
“control” a business or enterprise if you are a member of its board or senior
management or are deemed to control it under the meaning of the federal
securities laws.
          (c) The provisions of this Section 8 shall survive the termination of
the Term. You further acknowledge and agree that the remedies available under
Section 10 hereof, as well as any other remedy available at law or equity shall
be available to the Company to redress a breach by you of this Section 8.
     9. Certain Competitive Activities.
          (a) You shall not engage in any Competitive Activity (as defined
below) during your service as a director of the Company and for a period of one
(1) year thereafter. In the event of a Change of Control (as defined below), or
a termination of your services hereunder prior to the Expiration Date because
the Board of Directors or its Nominating and Corporate Governance Committee has
declined to nominate you to serve as Chairman of the Board of Directors or the
shareholders of the Company have declined to re-elect you to the Board of
Directors, other than for cause, the provisions of this Section 9 shall not be
effective. If you engage in any Competitive Activity in breach of this
Section 9(a) following the Term, then the Company shall be entitled, on a
non-exclusive basis, to (i) seek money damages to the extent they can reasonably
be determined and (ii) injunctive and equitable relief on both a provisional and
permanent basis in accordance with Section 10 hereof. The Company shall give you
prior written notice of any perceived breach and ten (10) business days to cure
prior to taking any action.
          (b) As used in this Section 9, “Competitive Activity” means
involvement in the management or operation of or control, direct or indirect, of
a company that operates tankers transporting crude oil or other liquids wherever
such business is located in the world if such business is or reasonably could
become competitive with the business of the Company as it existed during the
Term or a business that the Company was actively contemplating entering during
the Term or, following the end of the Term, was actively considering as of the
end of the Term.
          (c) As used in this Section 9, the term “Change of Control” means the
occurrence of any of the following:
               (i) any “person” (as such term is used in Sections 3(a)(9) and
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
or “group” (within the meaning of Section 13(d)(3) of the Exchange Act), other
than you or entities which you directly or indirectly “control” (as defined in
Rule 12b-2 under the Exchange Act) or are otherwise affiliated with, acquiring
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of thirty percent (30%) or more of the Voting Stock of
the Company;

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 9
               (ii) the sale of all or substantially all of the Company’s assets
in one or more related transactions to a “person” (as such term is used in
Sections 3(a)(9) and 13(d) of the Exchange Act) other than such a sale to (A) a
subsidiary of the Company which does not involve a change in the equity holdings
of the Company or (B) to an entity which you directly or indirectly control or
are otherwise materially affiliated with immediately prior to the sale;
               (iii) any merger, consolidation, reorganization or similar event
of the Company or any of its subsidiaries, as a result of which the holders of
the Voting Stock of the Company immediately prior to such merger, consolidation,
reorganization or similar event do not directly or indirectly hold at least
fifty-one percent (51%) of the Voting Stock of the surviving entity (there being
excluded from the number of shares held by such shareholders, but not from
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for stock of such other company);
               (iv) the majority of the Board of Directors consists of
individuals other than members of the Board of Directors on the Effective Date
immediately following the consummation of the Merger (“Incumbent Directors”);
provided, that any individual becoming a director subsequent to such date whose
election or nomination for election was supported by a majority of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director; or
               (v) the Company adopts any plan of liquidation or dissolution
providing for the distribution of all or substantially all of its assets.
          For purposes of the definition of the term “Change of Control” only,
the “Company” shall be deemed to include any entity that succeeds to all or
substantially all of the business of the Company, and “Voting Stock” shall mean
capital stock of any class or classes having general voting power, in the
absence of specified contingencies, to elect the directors of a corporation.
     10. Specific Performance. You acknowledge that in light of your position
with the Company, including its growth and development to date, and your unique
and extraordinary contributions, knowledge, experience, and relationships, that
the Company would likely sustain irreparable injury in the event of a violation
by you of any of the provisions of Section 7, 8 or 9 hereof, and by reason
thereof you consent and agree that if you materially violate any of the
provisions of said Sections 7, 8 and 9, in addition to any other remedies
available, upon the showing of adequate proof, the Company shall be entitled to
seek a decree specifically enforcing such provisions, and shall be entitled to
seek a temporary and permanent injunction restraining you from committing or
continuing any such violation, from any arbitrator duly appointed in accordance
with the terms of this Agreement or any court of competent jurisdiction, without
the necessity of proving actual damages, posting any bond, or seeking
arbitration prior to the issuance of such injunction in any forum.
     11. Life Insurance. You agree that, during the Term, the GenMar Group will
have the right to obtain and maintain life insurance on your life, at its
expense, and for its benefit, subject to such aggregate coverage limitation as
you and the Company shall agree, your consent not to

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 10
be unreasonably withheld. You agree to cooperate fully with the GenMar Group in
obtaining such life insurance, to sign any necessary consents, applications and
other related forms or documents and to take any required medical examinations.
     12. Indemnification and Liability Insurance.
          (a) To the extent consistent with applicable law of the Marshall
Islands, the Company agrees that if you are made a party to, are threatened to
be made a party to, receive any legal process in, or receive any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you are or were a director, officer,
employee, consultant or agent of the Company (or any predecessor entity), or are
or were serving at the request of, or on behalf of, the Company (or any
predecessor entity) or any other member of the GenMar Group (or any predecessor
entity) as a director, officer, member, employee, consultant or agent of another
corporation, limited liability corporation, partnership, joint venture, trust or
other entity, including service with respect to employee benefit plans and
service with respect to any member of the GenMar Group (or any predecessor
entity), whether or not the basis of such Proceeding is your alleged action in
an official capacity while serving as a director, officer, member, employee,
consultant or agent of the Company (or any predecessor entity), any other member
of the GenMar Group (or any predecessor entity) or other entity, you shall be
indemnified and held harmless by the Company and any member of the GenMar Group
to the fullest extent permitted by such entities’ corporate documents,
including, but not limited to, the Company’s articles of incorporation or
by-laws in effect as of the Effective Date (provided that you shall have the
benefit of any amendments to such documents after the Effective Date that are
favorable to you) or, if greater, by applicable law, against any and all costs,
expenses, liabilities and losses (including, without limitation, attorneys’ fees
reasonably incurred, judgments, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing your rights to indemnification or contribution) incurred
or suffered by you in connection therewith, and such indemnification shall
continue as to you even though you have ceased to be a director, officer,
member, employee, consultant or agent of the Company, any other member of the
GenMar Group or other entity and shall inure to the benefit of your heirs,
executors and administrators. The Company shall reimburse you for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
you in connection with any Proceeding within thirty (30) business days after
receipt by the Company of a written request for such reimbursement and
appropriate documentation associated with these expenses. To the extent required
by law, such request shall include an undertaking by you to repay the amount of
such advance if it shall ultimately be determined by a non-appealable court
decision that you are not entitled to be indemnified against such costs and
expenses; provided that the amount of such obligation to repay shall be limited
to the after-tax amount of any such advance except to the extent you are able to
offset such taxes incurred on the advance by the tax benefit, if any,
attributable to a deduction for repayment.
          (b) The Company agrees to cover you under directors’ and officers’
liability insurance at a level, if any, and on terms and conditions, no less
favorable to you than the

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 11
coverage(s) the Company provides other non-employee directors until such time as
suits against you are no longer permitted by law.
          (c) Nothing in this Section 12 shall be construed as reducing or
waiving any right to indemnification, or advancement of expenses, you would
otherwise have under the corporate documents of any member of the GenMar Group,
including, but not limited to, the Company’s articles of incorporation or
by-laws, or under applicable law.
     13. Withholding. The parties understand and agree that all payments to be
made by the Company pursuant to this Agreement shall be subject to all tax
withholding obligations of the Company under applicable laws of the United
States or any state thereof.
     14. No Conflict. As of the date hereof, you represent and warrant that you
are not party to or subject to any agreement (other than the Employment Letter
Agreement), contract, understanding, covenant, judgment or decree or under any
obligation, contractual or otherwise, in any way restricting or adversely
affecting your ability to act for the GenMar Group as contemplated hereby.
     15. Company Representations. The Company represents and warrants that
(a) the execution, delivery and performance of this Agreement by the Company has
been fully and validly authorized by all necessary Board of Directors and other
corporate action, (b) the officer signing this Agreement on behalf of the
Company is duly authorized by the Board to do so, (c) the execution, delivery
and performance of this Agreement does not violate any applicable law,
regulation, order, judgment or decree or any agreement, plan or corporate
governance document to which the Company is a party or by which it is bound and
(d) upon execution and delivery of this Agreement by the parties, it shall be a
valid and binding obligation of the Company enforceable against it in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
     16. Notices. All notices required or permitted hereunder will be given in
writing by personal delivery; by confirmed facsimile transmission; by express
delivery via any reputable express courier service; or by registered or
certified mail, return receipt requested, postage prepaid, in each case
addressed to the parties at the respective addresses set forth above, with, if
to the Company, a copy to company counsel, Thomas Constance at Kramer Levin
Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036
and, if to you, a copy to such other person(s) as you may later specify for
purposes of this Agreement in a written notice to the Company, or at such other
address as may be designated in writing by either party to the other in the
manner set forth herein. Notices which are delivered personally, or by courier
as aforesaid, will be effective on the date of delivery. Notices delivered by
mail will be deemed effectively given upon the fifth calendar day subsequent to
the postmark date thereof.
     17. Cooperation. Subject to your other personal and business commitments
and to the extent not inconsistent with your legal position, and without waiving
any legal rights that you may have, you agree that both during and after the
performance of your services hereunder, you shall, at the request of the
Company, render all reasonable and lawful assistance and perform all

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 12
reasonable and lawful acts that the Company considers necessary or advisable in
connection with any litigation, investigation, proceeding, claims or dispute
involving the Company or any director, officer, employee, shareholder, agent,
representative, consultant, client or vendor of the Company (“Claims”) to the
extent such Claim arose during, and relates to, the performance of your services
hereunder or under the Employment Letter Agreement, and relates to the GenMar
Group. The Company agrees to reimburse you for your out-of-pocket expenses
(including travel expenses and attorneys’ fees if you reasonably determine that
the matter is of a nature which indicates that you should have separate
representation).
     18. IRC 409A Compliance.
          (a) The parties hereto agree that this Agreement shall be interpreted
to comply with or be exempt from Section 409A of the Code and the regulations
and guidance promulgated thereunder to the extent applicable (collectively
“Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. In no event whatsoever will the Company be liable for any
additional tax, interest or penalties that may be imposed on you under
Section 409A or any damages for failing to comply with Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If you are deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of your
“separation from service,” and (ii) the date of your death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 18(b) (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
          (c) (i) All expenses or other reimbursements provided herein shall be
payable in accordance with the Company’s policies in effect from time to time,
but in any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you, (ii) no
such reimbursement or expenses eligible for reimbursement in any taxable year
shall in any way affect the expenses eligible for reimbursement in any other
taxable year and (iii) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchanged for another benefit.

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 13
          (d) For purposes of Section 409A, your right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
          (e) It is anticipated that the Effective Date will be before
January 1, 2009.  In the event that, subsequent to the date hereof, the
Effective Date is anticipated to be after December 31, 2008, or if the Effective
Date in fact is after December 31, 2008, the parties hereto shall negotiate in
good faith to adjust the arrangements under Sections 3(a)(i) and (ii) hereof as
appropriate to provide for compliance with or exemption from Section 409A with
respect to an Effective Date after December 31, 2008.
     19. Miscellaneous.
          (a) The failure of any party hereto at any time to require performance
by any other party hereto of any provision hereunder will in no way affect the
right of that party thereafter to enforce the same, nor will it affect any other
party’s right to enforce the same, or to enforce any of the other provisions in
this Agreement; nor will the waiver by either party of the breach of any
provision hereof be taken or held to be a waiver of any prior or subsequent
breach of such provision or as a waiver of the provision itself.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (in the case of you) and
assigns. This Agreement is a personal contract calling for the provision of
unique services by you, and your rights and obligations hereunder may not be
sold, transferred, assigned, pledged or hypothecated by you, without the
Company’s prior written consent, except that your rights to compensation and
benefits may be transferred by will, operation of law, in accordance with
applicable law or any applicable plan, policy, program or agreement of the
Company or the GenMar Group or in accordance with this clause (b). In the event
of your death or a judicial determination of your incompetence, the
compensation, entitlements and benefits due you under this Agreement or
otherwise shall be paid to your estate or legal representative (or instead to
your designated beneficiary or beneficiaries if the same are timely designated
by you in writing in an election filed with the Company with respect to this
Agreement, and not timely revoked). No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company without your
prior written consent, except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law.
          (c) Each of the covenants and agreements set forth in this Agreement
are separate and independent covenants, each of which has been separately
bargained for and the parties hereto intend that the provisions of each such
covenant shall be enforced to the fullest

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 14
extent permissible. Should the whole or any part or provision of any such
separate covenant be held or declared invalid by a court of competent
jurisdiction, such invalidity shall not in any way affect the validity of any
other such covenant or of any part or provision of the same covenant not also
held or declared invalid. If any covenant shall be found to be invalid by a
court of competent jurisdiction but would be valid if some part thereof were
deleted or the period or area of application reduced, then such covenant shall
apply with such minimum modification as may be necessary to make it valid and
effective.
          (d) This Agreement shall be governed by the laws of the State of New
York, without reference to principles of conflicts of law; provided, however,
that this Agreement shall also be governed by the applicable provisions of the
Business Corporations Act of the Marshall Islands to the extent required
thereby. In the event of any inconsistency between any provision of this
Agreement and any provision of any plan, program, policy, arrangement of, or
other agreement with, the Company or any member of the GenMar Group, the
provision that is most favorable to you shall control.
          (e) Any controversy arising out of or relating to this Agreement or
the breach hereof shall be settled by arbitration in the City of New York in
accordance with the commercial arbitration rules then obtaining of the American
Arbitration Association and judgment upon the award rendered may be entered in
any court having jurisdiction thereof, except that in the event of any
controversy relating to any violation or alleged violation of any provision of
Section 7, 8 or 9 hereof, the Company in its sole discretion shall be entitled
to seek injunctive relief from a court of competent jurisdiction in accordance
with Section 10 hereof without any requirement to seek arbitration for such
injunction. The parties hereto agree that any arbitral award may be enforced
against the parties to an arbitration proceeding or their assets wherever they
may be found. The Company and you consent to the personal jurisdiction of the
Courts of the State of New York (including the United States District Court for
the Southern District of New York) for purpose of enforcing any arbitral award
and the Company and you further agree not to interpose any objection for
improper venue in any such proceeding. In the event that you prevail in any
claim or proceeding between you and the Company arising in relation to this
Agreement in whole or as to any substantial part, as determined by the
arbitrator, the Company shall reimburse you for your reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by you in pursuing such
claim or proceeding. Promptly after the date of a final, non-appealable decision
in any such controversy, you shall furnish the Company with documentation
reasonably satisfactory to the Company of such costs and expenses, and the
Company shall pay such reimbursement on the 60th day after the date of a final,
nonappealable decision in any such controversy. Pending resolution of any
dispute, you (and your beneficiaries) shall continue to receive and be entitled
to all the payments and benefits due under this Agreement or otherwise.
          (f) Upon the expiration of the Term, the respective rights and
obligations of the parties shall survive such expiration to the extent necessary
to carry out the intentions of the parties as embodied in such rights and
obligations.
          (g) This Agreement (including, without limitation, the Grant
Agreements referred to and amended in accordance with Section 3 hereof, and the
other Company benefit plans, programs and arrangements referenced in Sections 3
and 4 hereof) sets forth the entire

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 15
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior agreements, commitments, representations, writings and
discussions between the parties with respect to that subject matter. This
Agreement may be terminated, altered, modified or changed only by a written
instrument signed by both parties hereto.
          (h) The Section headings contained herein are for purposes of
convenience only and are not intended to define or list the contents of the
Sections.
          (i) This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile shall
be effective for all purposes.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



Peter C. Georgiopoulos
October 24, 2008
Page 16
     Please confirm your agreement with the foregoing by signing and returning
the enclosed copy of this Agreement, following which this will be a legally
binding agreement by and among the parties hereto as of the date first written
above.

                  Very truly yours,    
 
                GALILEO HOLDING CORPORATION         (to be renamed General
Maritime Corporation)    
 
           
 
  By:   /s/ John C. Georgiopoulos    
 
  Name:  
 
John C. Georgiopoulos    
 
  Title:   Secretary    

Accepted, Acknowledged and Agreed

            /s/ Peter C. Georgiopoulos           Peter C. Georgiopoulos    
 
        GENERAL MARITIME CORPORATION     (to be renamed)    
 
       
By:
  /s/ Jeffrey D. Pribor    
Name:
 
 
Jeffrey D. Pribor    
Title:
  Executive Vice President
and Chief Financial Officer    

 